The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-7, 9-11, 24-25, and 60-61 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  In claim 1, line 9, “said layer of dehydrated amnion” is vague and indefinite as to which amnion layer is being referenced (first option at lines 2-3) or whether the limitation is being imposed only on the second option (at lines 6-8).  In claim 24, the last two lines are confusing relative to other claim limitations in that there is only one layer of amnion, the amnion and a chorion “are covalently attached to one another via a cross-linker” (lines 3-4), and the amnion layer apparently defines an external side (lines 10-11).  In claim 25, lines 18-20 appears to be redundant relative to lines 15-17, so the claim is somewhat confusing as to the scope.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 6-7, 9-11, 24, 57, and 60 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Morse et al., US 2014/0205646 A1, via provisional application no. 61/442,348, which discloses an embodiment having several internal chorion layers optionally untreated with cross-linking agent and laminated between layers of dehydrated amnion and chorion (page 15, .
Regarding claim 24, for an external layer treated with a cross-linking agent, the adjacent internal chorion layer, although not internally cross-linked by a cross-linking agent, is inherently covalently attached to the external layer via the cross-linking agent of the latter, as evidenced by page 13, lines 1-3, and page 18, line 20 et seq.; other adjacent internal chorion layers are not cross-linked with one another because neither includes a cross-linking agent in the generally “untreated” embodiment applied above.  The further limitations of the dependent claims are readily apparent from the aforementioned passages of Morse et al. ‘348.
The applied reference has common inventors with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e).  This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Applicant’s remarks do not address the plurality of chorion layers disclosed in Morse et al. ‘348, so no further comment is deemed necessary.  As noted in the Office action of December 
THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774